UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53781 STEVIA CORP. (Name of registrant as specified in its charter) Nevada 98-0537233 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 7, Indianapolis, IN (Address of Principal Executive Offices) (Zip Code) (888) 250-2566 (Registrant’s telephone number) Securities registered pursuant to Section12(b)of the Act: None None (Title of each class) (Name of each exchange on which registered) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if smallerreporting company) x Smaller Reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 15, 2014 Common stock, $.001 par value STEVIA CORP. FORM 10-Q June 30, 2014 INDEX PAGE PART I—FINANCIAL INFORMATION Item 1.Financial Statements. 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 48 Item 3.Quantitative and Qualitative Disclosures About Market Risk 52 Item 4.Controls and Procedures 52 PART II—OTHER INFORMATION Item 1.Legal Proceedings 53 Item 1A.Risk Factors 53 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3.Defaults Upon Senior Securities 53 Item 4.Mine Safety Disclosures 53 Item 5.Other Information 53 Item 6.Exhibits 53 Signatures 54 2 FORWARD-LOOKING STATEMENTS This Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report.Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms, or the negative of such terms.Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements.Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters.Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth under the heading “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended March 31, 2014, filed on July 15, 2014. As used in this Form 10-Q, “we,” “us” and “our” refer to Stevia Corp., which is also sometimes referred to as the “Company.” YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this report on Form 10-Q relate only to events or information as of the date on which the statements are made in this report on Form 10-Q.Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events.You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 3 PART I—FINANCIAL INFORMATION Item 1. Financial Statements Stevia Corp. June 30, 2014 and 2013 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at June 30, 2014 (Unaudited) and March 31, 2014 5 Consolidated Statements of Operations for the Three Months Ended June 30, 2014 and 2013 (Unaudited) 6 Consolidated Statement of Equity (Deficit) for the Fiscal Year Ended March 31, 2014 and for the Reporting Period Ended June 30, 2014 (Unaudited) 7 Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2014 and 2013 (Unaudited) 8 Notes to the Consolidated Financial Statements (Unaudited) 9 4 Stevia Corp. Consolidated Balance Sheets June 30, 2014 March 31, 2014 (Unaudited) Assets Current assets: Cash $ $ Accounts receivable Convertible note receivable - Prepaid seeds and fertilizer Other current assets Total current assets Non-current assets: Property and equipment Accumulated depreciation ) ) Property and equipment, net Acquired technology Accumulatd amortization ) ) Acquired technology, net Website development costs Accumulated amortization Website development costs, net Security deposit Total assets $ $ Liabilities and equity (deficit) Current liabilities: Accounts payable $ $ Accounts payable - president and CEO Accrued expenses Accrued interest Advances from president and significant stockholder Convertible notes payable - net of discount Total current liabilities Non-Current liabilities: Derivative note liabilities Derivative warrant liabilities Total non-current liabilities Total liabilities Equity (Deficit) Stevia Corp stockholders' equity (deficit): Preferred stock par value $0.001: 1,000,000 shares authorized; none issued or outstanding - - Common stock par value $0.001: 250,000,000 shares authorized, 170,049,480 and 149,109,271 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stevia Corp stockholders' equity (deficit) Non-controlling interest in subsidiaries Noncontrolling interest - accumulated deficit in consolidated subsidiaries ) ) Non-controlling interest in subsidiaries ) ) Total Equity (Deficit) ) Total Liabilities and Equity (Deficit) $ $ See accompanying notes to the consolidated financial statements. 5 Stevia Corp. Consolidated Statements of Operations For the Three Months For the Three months Ended Ended June 30, 2014 June 30, 2013 (Unaudited) (Unaudited) Revenue $ $ Cost of revenue Farm produce Farm expenses Farm management services - related parties Total cost of revenue Gross margin ) Operating expenses: Directors' fees Professional fees Research and development Salary and compensation - officer - Salary and compensation - others - General and administrative expenses Total operating expenses Income (loss) from operations ) Other (income) expense: Change in fair value of derivative liability ) ) Debt discount Financing cost - Interest expense Other (income) expense, net ) ) Income (loss) before income tax provision and non-controlling interest ) Income tax provision - - Net income (loss) Net income (loss) before non-controlling interest ) Net income (loss) attributable to the non-controlling interest ) ) Net income (loss) attributable to Stevia Corp. $ $ ) Earnings per share - Basic: $ $ ) - Diluted: $ $ ) Weighted average common shares outstanding - Basic: - Diluted: See accompanying notes to the consolidated financial statements. 6 Stevia Corp. Consolidated Statement of Equity (Deficit) For the Fiscal Year Ended March 31, 2014 and the reporting period ending June 30, 2014 (Unaudited) Common Stock Par Value $0.001 Number of Shares Amount Additional paid-in Capital Common stock to be Issued Accumulated Deficit Total STEV Stockholders' Equity (Deficit) Non-controlling Interest Total Equity (Deficit) Balance, March 31, 2013 $ $ $ - $ ) $ ) Common shares issued for consulting servicesvalued at $0.20 per share on April 30, 2013 Exercise of warrant with exercise price adjustedto $0.20 per share on May 6, 2013 Commissions and legal fees paid in connection with the exercise ofwarrants on May 6, 2013 ) ) ) Reclassification of derivative liability to additional paid-in capitalassociated with the exercise of warrants Warrants issued to investors in connection with warrantsexercised on May 6, 2013 classified as derivative liability ) ) ) Make good shares released to officer for achievingthe second and third milestones on June 21, 2013 Common shares issued for future directorservices on October 4, 2011earned during the period endng June 30,2013 Reclassification to derivative liability for warrantsthat became derivatives ) ) ) Common shares issued for future directorservices on October 4, 2011earned during the period endng September 30, 2013 Anti-dilution shares issued in accordance with the Security PurchaseAgreement dated August 1, 2012 on October 1, 2013 ) - - Common shares issued for future director serviceon December 4, 2013 Common shares issued for future director serviceon December 4, 2013 ) ) ) Common shares issued per debt settlement agreementfor past due accounts payable and related settlement costs Common shares issued for future director service on December 4, 2013earned during the period endng December 31, 2013 Common shares issued per debt settlement agreementfor past due accounts payable and related settlement costs ) - - Exercise of warrants with exercise price resetto $0.0585 per share on February 13, 2014 Exercise of warrants with exercise price resetto $0.053365 per share in February and March, 2014 Commissions paid in connection with the exercise ofwarrants on during the quarter ending March 31, 2014 ) ) ) Reclassification of derivative liability to additional paid-in capitalassociated with the exercise of warrants Cashless exercise of warrants with exercise price resetto $0.053365 per share on March 11, 2014 Cashless exercise of warrants on March 11, 2014 ) Reclassification of derivative liability to additional paid-in capitalassociated with the cashless exercise of warrants Common shares issued for notes and accrued interest conversionat $0.1194 per share on March 11, 2014 Common shares issued for notes and accrued interest conversionat $0.25 per share on March 11, 2014 Common shares issued for notes conversionat $0.0585 per share on January 21 and February 4, 2014 Common shares issued for notes and accrued interest conversionat $0.053365 per share on February 19 and February 27, 2014 Common shares issued for notes conversionat $0.0555 per share on March 3, 2014 Common shares issued for notes and accrued interest conversionat $0.0551 per share on February 28 and Mar 5, 2014 Common shares issued for notes and accrued interest conversionat $0.0559 per share on March 26 and March 27, 2014 Common shares issued for notes and accrued interest conversionat $0.057 per share on March 31, 2014 Reclassification of derivative liability to additional paid-in capitalassociated with the notes and accrued interest conversion Warrants issued to the placement agent in connection withissuance and conversion of convertible notes ) ) ) Common shares issued for consulting servicesvalued at $0.053365 per share on February 24, 2014 Common shares issued for officer's servicevalued at $0.053365 per share on February 24, 2014 Common shares issued for officer's servicevalued at $0.053365 per share on February 24, 2014 ) ) ) Common shares issued for officer's servicevalued at $0.053365 per share on February 24, 2014 Common shares issued per the Debt Conversion Agreementvalued at $0.053365 per share on February 26, 2014 Common shares issued for the subsidiary's debt conversionvalued at $0.053365 per share on February 26, 2014 Common shares issued for future director service on December 4, 2013earned during the period endng March 31, 2014 Net loss ) Balance, March 31, 2014 $ $ $
